116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mille Lacs Band of Chippewa Indians;  Arthur Gahbow;  WalterSutton;  Carleen Benjamin;  Joseph Dunkley;  Plaintiffs,andUnited States of America;  Intervenor-Plaintiff,andSt. Croix Chippewa Indians of Wisconsin;  Lac Du FlambeauBand of Lake Superior Chippewas;  Bad River Band of LakeSuperior Chippewa Indians;  Lac Courte Oreilles Band ofStates Lake Superior Chippewa Indians of Wisconsin;Sokaogan Chippewa Community;  Red Cliff Band of LakeSuperior Chippewa;  Intervenors-Plaintiffs,v.State of Minnesota;  Minnesota Department of NaturalResources;  Defendants,andCounty of Aitkin;  County of Benton;  County of Sherburne;Cty. of Crow Wing;  County of Isanti;  County of Kanabec;County of Mille Lacs;  County of Morrison;  County of Pine;Intervenors-Defendants,Fond Du Lac Band of Chippewa Indians;  Robert Peacock;Peter Defoe;  Clifton Rabideaux;  Herman Wise;George Dupuis;  Plaintiffs-Appellees,v.Arne Carlson, Governor of Minnesota;  Rodney Sando,Commissioner of the Minnesota Department of NaturalResources;  Raymond B. Hitchcock, Assistant Commissioner ofOperations Minnesota Department of Natural Resources;  Defendants,andCounty of Aitkin;  County of Benton;  County of Sherburne;Cty. of Crow Wing;  County of Isanti;  County of Kanabec;County of Mille Lacs;  County of Morrison;  County of Pine;Movants-Appellants.Mille Lacs Band of Chippewa Indians;  Arthur Gahbow;  WalterSutton;  Carleen Benjamin;  Joseph Dunkley;  Plaintiffs,andUnited States of America;  St. Croix Chippewa Indians ofWisconsin;  Lac Du Flambeau Band of Lake Superior Chippewas;Bad River Band of Lake Superior Chippewa Indians;  LacCourte Oreilles Band of Lake Superior Chippewa Indians ofWisconsin;  Sokaogan Chippewa Community;  Red Cliff Band ofLake Superior Chippewa;  Intervenors-Plaintiffs,v.State of Minnesota;  Minnesota Department of NaturalResources;  Defendants,andCounty of Aitkin;  County of Benton;  County of Sherburne;Cty. of Crow Wing;  County of Isanti;  County of Kanabec;County of Mille Lacs;  County of Morrison;  County of Pine;Intervenors-Defendants,Fond Du Lac Band of Chippewa Indians;  Robert Peacock;Peter Defoe;  Clifton Rabideaux;  Herman Wise;George Dupuis;  Plaintiffs-Appellees,v.Arne Carlson, Governor of Minnesota;  Rodney Sando,Commissioner of the Minnesota Department of NaturalResources;  Raymond B. Hitchcock, Assistant Commissioner ofOperations Minnesota Department of Natural Resources;  Defendants,andJohn W. Thompson;  Jenny Thompson;  Glenn Thompson;  JosephKarpen;  Leroy Burling;  Gary Kiedrowski;Movants-Appellants.
Nos. 96-4268, 96-4277.
United States Court of Appeals, Eighth Circuit.
Submitted June 12, 1997.Filed June 27, 1997.

Before McMILLIAN, LAY, and JOHN R. GIBSON, Circuit Judges.


1
Thompson, Jenny Thompson, Joseph N. Karpen, Leroy Burling, Glenn E. Thompson, and Gary M. Kierdrowski petition the district court to intervene in Fond du Lac Band of Chippewa Indians, et al. v. Carlson, et al., Civ. No. 5-92-159, which has been consolidated with Mille Lacs Band of Chippewa Indians, et al. v. Minnesota, et al., Civ. No. 3-94-1226.  The district court denied leave to intervene on the ground that the petitions were not timely filed.  This appeal followed.


2
Upon review of the briefs and records we find that the district court did not abuse its discretion in denying petitioners' motion to intervene.  We affirm the order of the district court.  We make note, however, that this order is without prejudice to the petitioners should they file a timely petition in the district court in any further proceedings that might encompass the subject matter of the aforementioned litigation.


3
IT IS SO ORDERED.


4
A true copy.